Citation Nr: 1701971	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-13 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease and cardiomyopathy.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas  Jurisdiction has since been transferred to the RO in Albuquerque, New Mexico.  

In September 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript is included in the claims file.

In August 2016, the Board remanded the appeal with instruction to issue a statement of the case in regards to the Veteran's bilateral pes planus claim and a supplemental statement of the case with regard to his heart disability claim.  In September 2016 both documents were issued.  The Board is therefore satisfied that the instructions in its remand of August 2016 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

In his October 2016 substantive appeal for his pes planus claim, the Veteran requested a videoconference hearing before the Board.  As this substantive appeal is so recent, the requested hearing has not yet been scheduled; nor has this issue been certified for appeal to the Board.  Under the circumstances, the Board does not consider this issue as part of instant appeal as described on the Title page.  


FINDING OF FACT

The Veteran does not have a current disability of the heart.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include ischemic heart disease and cardiomyopathy, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his claimed heart disability in March 2011 and October 2015.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for a heart disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain diseases with a relationship to herbicide exposure, such as ischemic heart disease, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not include any symptoms of or treatment for any heart disability, and no such abnormality was noted at his March 1969 separation examination.

VA treatment records reflect that in December 1969 some evidence was noted of cardiac enlargement and increase in pulse pressure.  An examination of the heart revealed normal sinus rhythm with an ejection-type systolic murmur of the left sternal border.  A January 1970 x-ray revealed a normal heart.

The Veteran underwent a VA examination in March 2011.  A sestamibi stress test was normal.  The examiner found no evidence of current ischemic heart disability.  

In his July 2011 notice of disagreement, the Veteran stated that his heart disability should be service-connected on the basis of both exposure to herbicides and as secondary to his shell fragment wounds and associated vascular disabilities.

VA treatment records reflect that in August 2011 the Veteran reported chest pain.  An electrocardiogram (EKG) was normal and chest x-rays were normal, with the exception of his diaphragmatic hernia.

The Veteran has submitted a December 2012 letter from a private physician who examined the Veteran.  The physician opined that it was at least 90 percent likely that the Veteran's current cardiac problems (ischemia/cardiomeglia/hypertension) were due to service.  While the physician named all three disabilities in his opinion, he only explained his diagnosis for hypertension, and did not actually diagnose ischemic heart disease or any other heart disability.  The Board notes that hypertension is outside the scope of this appeal.

VA treatment records reflect that in May 2015 the Veteran was diagnosed with coronary artery disease by his primary care provider due to an elevated MRI calcium score the prior month.  Private treatment records reflect a calcium score of 326.  He was referred to cardiology for advice.  This was noted again in January 2016, but there is no indication that any cardiology referral ever took place.

At his September 2015 hearing, the Veteran reported that he was diagnosed with calcification of the coronary arteries in 2007.  He referred to the May 2015 test described above.

In October 2015, the Veteran underwent a second VA examination.  The examiner found that the Veteran had a normal EKG, chest x-ray, echocardiogram, and stress test from April 2015.  Ejection fraction was normal.  Based on his medical history, the examiner concluded that the Veteran may have had cardiomyopathy after his combat injury in 1969, but currently had a healthy heart with no evidence of ischemic disease.  In a November 2015 addendum, the examiner explained that the dilated cardiomyopathy that the Veteran exhibited in 1969 was at least as likely as not due to his thigh injury.

The Board finds that the evidence weighs against a finding that the Veteran suffers from a current heart disability.  While the Veteran was diagnosed with coronary artery disease by his primary care physician in May 2015, there is no evidence he ever followed up with a cardiologist.  The Board finds more probative the opinion of the October 2015 VA examiner that there is no current heart disability.  This opinion was based on a normal EKG, chest x-ray, echocardiogram, stress test, and ejection fraction.  In contrast, the prior diagnosis of the Veteran's physician was based only on elevated calcium levels.  The extensive objective testing reviewed and performed by the VA examiner is more probative.  Furthermore, the October 2015 VA examiner's findings are consistent with the findings of the March 2011 VA examiner and the August 2011 objective testing.  Finally, there is no probative value in the private December 2012 letter, which states that ischemia and cardiomeglia were due to service but provides no diagnosis or basis for a current disability.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must be denied.


ORDER

Service connection for a heart disability, to include ischemic heart disease and cardiomyopathy, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


